Title: To James Madison from Joseph Jones, 23 March 1797
From: Jones, Joseph
To: Madison, James


Dr. Sr.
Fredg. 23d. Mar: 1797.
From good information the Poll between Dawson and Posey was as follows—Spots: Dawson 204 Posey 68—Orange Dawson 156. Posey 46—Louisa Dawson 195. Posey 161—Madison I do not recollect the numbers but about 30 Majority for Dawson. Heath and Tayloe having declined a Poll Dr. Jones and Ball were the only Candidates. I have heard only from K. George where Jones had near five for one. The presumption is he will be elected. Nicholas and Brent I believe are not opposed. In the room of Moore it is probable David Hoomes will be elected agt. Bowyer and Steele. From all accots. Rutherford will be hard pushed if not pushed out. I am told it will depend on the Quakers in that quarter. I last Post mentioned that Saunders had arrived and can now inform you that Blair received and sent on to Orange the things you sent by him. Duly Ann Capt. McNamara is in Phila: and Capt. Taylor in the  Ann sailed from here a few days past. The House he goes to is one of the Walns & Co. I had written to Mr. Proudfit at Norfolk to send me up a barl. of choice Spirit wch. I intended to divide with Monroe on his arrival but he writes me no good spirit is at this time to be had at Norfolk but will send a cask as soon as he can get what is good. If you receive the money from Yard and have time to get me a barl. of choice old rum or Spirits (my old acquaintance Short will perhaps furnish it of the best) and a bag of the best Coffee be pleased to get them and send with your things round to this place. If you get rum request it to be caned to prevent wasting either at the bung or by gimbles hole. I set off on Monday for Northumberland shall be in Williamsburg the 29th. next month but intend to come here from K. & Queen if I have time of which I have little doubt the business being generally dispatched in six days—a letter to this place or to Williamsburg getting there abt. the time I mention will be requisite to inform me wher. you had been able to get the Spirits [illegible] that I may give Proudfit notice to prevent a double stock which wod. be rather burdensome these hard times from the high price and Scarcity of money. We have now here both Clover and Timothy seed very good I am told at old Mr. Andersons. Wishing you an agreeable Journey I am yr friend & Servt
Jos: Jones.
